Citation Nr: 1813495	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's friend 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to February 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to a TDIU based on his service-connected disabilities.  The Veteran is currently service connected for bilateral knee conditions, each rated as 10 percent for arthritis with painful motion, 10 percent for subluxation of the left knee and 20 percent for subluxation of the right knee.  His combined disability rating is 50 percent.  Even considering the bilateral factor and disabilities resulting from a common etiology, the Veteran fails to meet the percentage requirements for consideration for a TDIU under 38 C.F.R. § 4.16(a).  

However, due to VA policy, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of Compensation Service for extraschedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  


The Veteran has a nearly 30 year work history as a truck driver with a high school education and one year of college.  He stopped working in December 2009 after he was unable to obtain the medical certification required to maintain his commercial driver's license.  Despite conflicting assertions, the most probative evidence reflects that the Veteran was denied medical certification due to his non service connected shoulder condition.  Regardless, the May 2014 VA knee examiner opined that the Veteran's service-connected knee conditions rendered him unable to work as a truck driver, though sedentary employment was possible, with training.  In light of the Veteran's narrow employment experience and limited education, the Board finds that the matter must be referred to the Director of Compensation Service for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the provisions of 38 C.F.R. § 4.16(b), refer to the Director of Compensation Service (or designee) the matter of the Veteran's entitlement to TDIU on an extra-schedular basis.

2.  Then, readjudicate the claim.  If any of the benefit sought remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


	(CONTINUED ON NEXT PAGE)




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




